DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed as a continuation of international application of PCT application No. PCT/CN2021/086573 filed on April 12, 2021; This application also claims priority benefit of the following China patent applications: No. 202010370939.2, filed on April 30, 2020; No. 202010379539.8, filed on May 6, 2020; No. 202010400739.7, filed on May 11, 2020; No. 202010695466.3, filed on July 20, 2020; No. 202010962864.7, filed on September 14, 2020; No. 202011121889.0, filed on October 20, 2020, which are acknowledged.

Drawings
The drawings were received on 12/29/2021.  These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 05/02/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites the phrase “reverse activation value” that renders the claim indefinite because the term is not a term of art and specification merely recites claim language without providing a definition or embodiment that allows a person of ordinary skill in the art to ascertain the intended scope/meaning of the phrase. The claim is therefore indefinite.  Examiner notes that any computed value is with the scope of the claim language. 

Regarding claim 8, the claim recites the limitation “wherein there is any one of adjacency, repeatability, and similarity relation between a low-level feature that transfers out an activation value and a low-level feature that receives the activation value” that renders the claim indefinite because it is unclear how features extracted from input information are able to receive and transfer information. It is unclear how one would ascertain the intended scope of the claim limitation as recited in light of the dependent claim 7 and 1 limitations. Therefore, the claim is rendered indefinite. Examiner interprets any stored value associated with features in the input data is associated within the scope of the claim limitation. 

Claim 16 recites the limitations "the expectation models" and “the expectation model sequences”  in the claim limitation that renders the claim indefinite because there are no prior recitation of "expectation models" and “expectation model sequences”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Wang et al (US Pub. No. 2021/0191506, hereinafter ‘Wang’).

Regarding independent claim 1 limitations, Wang teaches: a method for establishing a general-purpose artificial intelligence, comprising: 
S1, establishing a built-in demand system, a built-in award/penalty system, and a built-in emotion system;  (claimed systems as processor(s) having executable code for executing executable instructions, in 0141: It will now be appreciated by one of ordinary skill in the art that the illustrated methods may be altered to delete steps, change the order of steps, or include additional steps, and that the illustrated system or apparatus may be altered to delete components, change the sequence or order, or include additional components. The systems, apparatus, and meth­ods disclosed herein may be implemented as a computer program product, i.e., a computer program tangibly embod­ied in an information carrier, e.g., in a machine readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable proces­sor, a computer, or multiple computers [i.e. establishing a built-in demand system, a built-in award/penalty system, and a built-in emotion system]. A computer program may be written in any form of programming language, including compiled or interpreted languages, and it may be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment… )
S2, establishing preset instinct knowledge; (Depicted in Fig. 3C  as databases of data for providing rules/knowledge for interpreting data, 0081-0083:  A semantic database 246 [i.e. establishing preset instinct knowledge] may be used to provide semantic data 348. Semantic data 348 may be a type of data that enables any device in module 120 to understand a meaning of any information by providing the rules for interpreting the syntax. A general knowledge database 354 [i.e. establishing preset instinct knowledge] may be used to provide general knowledge data 356. General knowledge database 354 may be implemented with a semantic network, an ontology language framework, and/or a Bayesian net­work to provide general knowledge data 356. It may also be implemented with event evolutionary graphs, machine learning, etc…  A domain knowledge database 350 [i.e. establishing preset instinct knowledge] may provide domain knowledge data 352. Domain knowledge database 350 may be implemented based on knowledge models that use searching plus reasoning or query methods to describe domain knowledge data 350. Domain knowledge data 350 may refer to a collection of valid knowledge of a specialized discipline, …. Therefore, domain knowledge data may find answer to any specific question or uncertain information within the speci­fied discipline by search the question or information in domain knowledge data. Domain knowledge data therefore helps an affective interaction system to better understand a term or an issue in a specialized filed.; Alternatively, in 0052: … When the service robot senses a user approaching it, even before the user inputs any information or makes any emotion representation, a user intention computing processor in the service robot may have already identified an interaction intention [i.e. S2, establishing preset instinct knowledge] of the user as "expect to receive customer service" and an affective intention of the user as "expect to be welcomed" based on pre-set rules [i.e. S2, establishing preset instinct knowledge]…)
S3, identifying, by a machine, input information; (in 0005: …a user intention computing processor to receive emotion-related data and an emotion state of a user [i.e. identifying, by a machine, input information]; ….)
and S4, establishing an iterative relation network for representing knowledge, and responding to the input information; (Emotion Recognizers as claimed relation network, in 0058: With reference to FIG. 7, emotion recognizer 204 may be configured with different capabilities based on the different forms of emotion-related data 302 [i.e. establishing an iterative relation network for representing knowledge, and responding to the input information], such as a text emotion recognizer 702 to recognize text emotion-related data 312, a voice emotion recognizer 704 to recognizer voice emotion-related data 314, a facial expression emotion rec­ognizer 706 to recognize facial expression data 316, a gesture emotion recognizer 708 to recognize gesture emo­tion-related data 318, and a physiological emotion recog­nizer 710 to recognize physiological emotion-related data 320.)
wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method, ( for example as depicted in Fig. 2 through Fig. 7, input data is processed for storing recognized features extracted by specified recognizers, in 0043: Emotion recognizer 204 may be implemented as a hardware device running one or more computing programs to receive an emotion-related data, recognize an emotion feature based on different forms of emotion-related data [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method ]. Further, it may fuse the recognized emotion features into a multimodal emotion feature….; For storing using databases per recognized emotion-related data, in 0087: … The system may capture multimodal data 504 from a user input 502, such as visual data 506, auditory data 508, tactile data 510, etc. The system may adopt different devices and methods to collect and recognize multimodal data 504 and then use a multimodal fusion processor 512 to fuse data 504 for further processing. An intention understanding processor 414 may obtain the user' s emotion state based on the fused data, identify an interaction intention and an affective intention [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method] based on the emotion state [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method] and other inputs from knowledge database 514. An affective strategy formulator 208 may formulate strategies for the interaction intention and affective intention and generate an interactive command 516, which may invoke an application logic 518 to provide a feedback output 520, such as an affective expression, to the user. From the perspective of the affective interaction system, it is important to identify the modalities of user' s data input [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method] and adopt a corresponding device and method to process such data...; And in 0091: At step 1014, the system may recognize (1014) an emotion feature [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method] based on the emotion-related data by using an emotion recognizer (e.g., emotion recognizer 204 of FIGS. 3A and 3C). The system may then acquire (1016) an emotion state [i.e. wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method] by using the emotion recognizer, based on the recognized emotion feature. Also, the system may receive multiple input parameters, including receiving (1018) semantic data from a semantic database (e.g., semantic database 346 of FIG. 3C), receiving (1020) domain knowl­edge data from an domain knowledge database ( e.g., domain knowledge database 350 of FIG. 3C), receiving (1022) general knowledge data from an general knowledge data­base (e.g., general knowledge database 354 of FIG. 3C), and receiving the personalization information, emotion state, interactive context, and scenario content….; And in 0095-0100: When extracting (1110) a focus (e.g., the user' s attention or focus of interest) from emotion-related data, the processor aims to determine a weight of certain information for an intention identification process in order to facilitate a selection process in identifying user' s intention. For text emotion-related data, in some embodiments, the processor may use a term weighting technology to extract a text or certain words with a focus based on one or more properties of words, words with special attention, etc… or visual emotion-related data such as a picture and a video, a focus can be extracted using a computer vision method. After preprocessing the data (e.g., binarization) to obtain pixel distribution information, the processor can identify an object in the visual data based on checking the pixel distribution information…)
searching for related low-level features in the memory, and establishing an expectation model to identify the input information. (in 0068: In addition, with reference to FIG. 7, emotion recognizer 204 may further include an emotion classifier [i.e. establishing an expectation model to identify the input information] 712 to classify the multimodal emotion feature to acquire discrete emotion category 716 [i.e. searching for related low-level features in the memory, and establishing an expectation model to identify the input information]. Discrete emotion category 716may represent emotion in different categories. And such categories may be core and basic emotions of human, so the expression and recognition is fundamentally the same for all individuals regardless of ethnic or cultural differences. Also, emotion recognizer 204 may include a regression calculator 714 [i.e. establishing an expectation model to identify the input information] to acquire dimensional emotion value 718, for example. Emotion recognizer 204 may then produce emotion state 304 containing discrete emotion category 716 and/or dimen­sional emotion value 718 [i.e. searching for related low-level features in the memory, and establishing an expectation model to identify the input information].; And in 0100 : In some embodiment, the user intention computing processor (e.g., user intention computing processor 206 of FIGS. 2, 3A, 3C, and 8) may be implemented based on Bayesian networks [i.e. searching for related low-level features in the memory, and establishing an expectation model to identify the input information] to identify a user' s user intention, as illustrated in FIG. 12A. A Bayesian network (also called belief network, belief network, causal network, or probabi­listic directed acyclic graphical model) is a probabilistic graphical model that represents a set of variables and their conditional dependencies via a directed acyclic graph. For example, a Bayesian network could represent the probabi­listic relationships between affective intentions on one side and a focus emotion type and an emotion state sequence on the other side.)
Examiner notes the claimed machine as the system for performing claimed functions using computer processor executable instructions, in 0141-0142: It will now be appreciated by one of ordinary skill in the art that the illustrated methods may be altered to delete steps, change the order of steps, or include additional steps, and that the illustrated system or apparatus may be altered to delete components, change the sequence or order, or include additional components. The systems, apparatus, and meth­ods disclosed herein may be implemented as a computer program product, i.e., a computer program tangibly embod­ied in an information carrier, e.g., in a machine readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable proces­sor, a computer, or multiple computers. A computer program may be written in any form of programming language, including compiled or interpreted languages, and it may be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment… A portion or all of the methods disclosed herein may also be implemented by an application specific inte­grated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), a printed circuit board (PCB), a digital signal processor (DSP), a combination of programmable logic components and programmable interconnects, single central processing unit (CPU) chip, a CPU chip combined on a motherboard, a general purpose computer, or any other combination of devices or modules capable of constructing an intelligent knowledge base…

Regarding claim 15, the rejection of claim 1 is incorporated and Wang teaches the method for establishing a general-purpose artificial intelligence according to claim 1, wherein low-level features extracted from input of sensors of the machine are stored together with internally activated demand, award/penalty and emotion symbols in the machine; the internally activated demand, award/penalty and emotion symbols also serve as input low-level features; each low-level feature has a memory value for representing a time for existence of the corresponding low-level feature in the memory library; and each low-level feature has an activation value for representing a relation between the corresponding low-level feature and other activated information. (As Depicted in Figs. 12B-D the claimed feature and symbols, in 0104-0115: With reference to FIG. 12A, an interaction inten­tion computing processor 804 may derive an interaction intention probability combination 1212 [i.e. wherein low-level features extracted from input of sensors of the machine are stored together with internally activated demand, award/penalty and emotion symbols in the machine; the internally activated demand, award/penalty and emotion symbols also serve as input low-level features; each low-level feature has a memory value for representing a time for existence of the corresponding low-level feature in the memory library; and each low-level feature has an activation value for representing a relation between the corresponding low-level feature and other activated information, …], based on input parameters including semantic data 348, focus 1210, inter­active context 344, scenario content 342, and domain knowl­edge data 352 obtained from a domain knowledge database or map. The domain knowledge database or map provides concepts and examples in a field, and an association or a relationship between the concepts and examples… Based on user intention rules 1214 obtained from a user intention rule database, affective intention probability combination 1208, interaction intention probability combi- nation 1212, and personalization information 336, a user intention filter 1216 may obtain a user intention probability combination represented by a joint probability distribution matrix… For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Based on pre-processed data, a user intention [0111] Emotion state [i.e. wherein low-level features extracted from input of sensors of the machine are stored together with internally … and emotion symbols in the machine; the internally … and emotion symbols also serve as input low-level features…] 1218A: neutral (0.1), tired (0.5),  sad (0.4); 
[0112] Focus 1220A [i.e. wherein low-level features extracted from input of sensors of the machine are stored together with internally activated demand,…. in the machine; the internally activated demand, …. also serve as input low-level features…]: meeting (0. 1), play music (0.5),  and headache (0.4); [0113] Interactive context 1222A for affective intention: (null); [0114] Semantic data 1224A [i.e. represent different demand types…,]: today, meeting, headache, and play music; [0115] Scenario content 1226A: time (6:50), and place (office); and  ….: Capturing reward and demand and emotion data using the reward function, in 0073-0074: …he formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data (emotion-related data, emotion state [i.e. represent different … emotion types,], and/or semantic data [i.e. represent different demand types …]), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. wherein low-level features extracted from input of sensors of the machine are stored together with internally activated demand, award/penalty and emotion symbols in the machine; the internally activated demand, award/penalty and emotion symbols also serve as input low-level features…] (to determine the ultimate purpose of an affective interaction session, e.g., when chatting with a robot, the longer the conversation is, the higher the reward function is). In such embodiments, a well-trained model may be able to formulate an affective and interaction strategy and derive an affective command therefrom directly based on user' s various inputs. In such embodiments, user intention computing processor 206 may be configured as a recessive part within the state conversion distribution function.)

Regarding claim 17, the rejection of claim 1 is incorporated and Wang teaches the method for establishing a general-purpose artificial intelligence according to claim 1, wherein the low-level features include overall topology, contour, main lines and main texture within the attention range;  (as depicted in Fig. 16, in 0075: In some embodiment, affective computing expres­sion generator 210 may generate a facial expression based on a human face landmark process using a variational auto-encoder (VAE) network, as illustrated in FIG. 16. In some embodiments, as illustrated in FIG. 16, generator 210 may take a target landmark 1602 of a target facial expression image as an input to a pre-trained VAE network 1604, where an encoder 1606 may process target landmark 1602 to derive a feature expression, i.e., bottleneck 1608. The bottleneck 1608 has much lower dimensions than target landmark 1602, which is convenient for the combination of target landmark 1602 and human face image 1614 in feature space [i.e. wherein the low-level features include overall topology, contour, main lines and main texture within the attention range]. In some embodiments, a decoder 1610 in network 1604 may derive a reconstructed landmark 1612 based on such feature expression [i.e. within the attention range]. This reconstruction enables the bottleneck 1608 to contain enough information [i.e. overall topology, contour, main lines and main texture within the attention range] to reconstruct target land­mark 1602. In addition, generator 210 may feed a human face image 1614 as an input into another VAE network 1616. An encoder 1618 at network 1616 may process image 1614 to obtain another feature expression, i.e., bottleneck 1620…; Examiner notes that Fig. 16 depicts the image contour, texture/patterns, lines/topology for reconstructing facial input data for expression identification and generated image 1624)
the iterative relation network is used for expressing experiences, and is progressively established by using the simultaneous storage method and a chain associative activation method; (in 0058: With reference to FIG. 7, emotion recognizer 204 may be configured with different capabilities based on the different forms of emotion-related data 302 [i.e. the iterative relation network is used for expressing experiences, and is progressively established by using the simultaneous storage method and a chain associative activation method], such as a text emotion recognizer 702 to recognize text emotion-related data 312, a voice emotion recognizer 704 to recognizer voice emotion-related data 314, a facial expression emotion rec­ognizer 706 to recognize facial expression data 316, a gesture emotion recognizer 708 to recognize gesture emo­tion-related data 318, and a physiological emotion recog­nizer 710 to recognize physiological emotion-related data 320.)
the low-level features include low-level features extracted from external input information obtained by a sensor group or self state information of the machine, and further include demand symbols, award/penalty symbols, and emotion symbols of the machine. (in 0073-0074: …he formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data (emotion-related data, emotion state [i.e. … emotion symbols], and/or semantic data [i.e. ... demand symbols …]), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. the low-level features include low-level features extracted from external input information obtained by a sensor group or self state information of the machine, and further include demand symbols, award/penalty symbols, and emotion symbols of the machine.] (to determine the ultimate purpose of an affective interaction session, e.g., when chatting with a robot, the longer the conversation is, the higher the reward function is). In such embodiments, a well-trained model may be able to formulate an affective and interaction strategy and derive an affective command therefrom directly based on user' s various inputs. In such embodiments, user intention computing processor 206 may be configured as a recessive part within the state conversion distribution function.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub. No. 2021/0191506, hereinafter ‘Wang’) in view of Nicholson et al. (NPL: “Emotion recognition in speech using neural networks”, hereinafter ‘Nic’).

Regarding claim 2, the rejection of claim 1 is incorporated and Wang teaches the method for establishing a general-purpose artificial intelligence according to claim 1, wherein a network composed of all the low-level features … used as the iterative relation network in S4;  (Emotion Recognizers as claimed establishing network, in 0058: With reference to FIG. 7, emotion recognizer 204 may be configured with different capabilities based on the different forms of emotion-related data 302 [i.e. wherein a network composed of all the low-level features … used as the iterative relation network in S4], ….; And using machine learning to relate emotion data features to an emotional state, in 0059-0061: In some embodiment, text emotion recognizer 702 may be implemented based on machine learning. Based on a database that contains certain type of text emotion-related data and its matched emotion state, text emotion recognizer 702 may be able to learn the recognition and output pattern…; and collecting the emotion related data using as data analyzer as depicted in Fig. 6, in 0055-0056: As illustrated in FIG. 6, in some embodiments, data collector 202 may include, among other things, a data capturer 602 and a data analyzer 618. Data capturer 602 may capture an emotion communication 102 in one or more modalities, such as a text 104, a voice 106, a facial expres­sion 108, a gesture 110, a physiological signal 112, and/or a multimodality 114… With reference to FIG. 6, in some embodiments, data collector 202 may further include a data analyzer 618 to analyze captured emotion communication data 616 to obtain emotion-related data 302. Data analyze 618 may compile captured emotion communication data 616 into emotion-related data 302 of a desired structure, format, annotation, method of storage, and inquiry mode based on the modality of the emotion, different scenarios, and need of further processing…)
Nic does not expressly teach the use of an activation value for analyzing emotion data as disclosed in limitations:
wherein a network composed of all the low-level features and activation value transfer relations between the low-level features is used as the iterative relation network in S4. ( Neural network as claimed iterative network for recognizing emotion related states, in Sec. 2.5:  … The feature vector (300 speech features for each utterance) is input into each of the eight sub-neural networks [i.e. low-level features]. The output from each sub-network is a value (v1,v2,. . .,v8) [i.e. activation value transfer relations between the low-level features is used as the iterative relation network], representing the likelihood that the utterance corresponds to that sub-network’s emotion [i.e. wherein a network composed of all the low-level features and activation value transfer relations between the low-level features is used as the iterative relation network in S4.]…)
the low-level features serve as nodes of the iterative relation network in S4, and connection relations between the nodes are the activation value transfer relations;  (Features serve as nodes and connections between the nodes for determining vector feature representations, in Sec. 2.5.2 : Figure 4 illustrates the configuration of each of the eight sub-neural… Using separate sub-neural networks for the eight emotions allows each network to be adjusted separately…; recognizes low-feature nodes for each emotion-related feature, depicted in Fig. 3:  
    PNG
    media_image1.png
    408
    453
    media_image1.png
    Greyscale
)
and the activation value transfer relations are determined with a chain associative activation process. (as depicted in Fig. 3: Examiner considered the use of a network of associated sub-NN as the claimed chain associative activation process; And using them to determine the activation values as noted in Sec. 2.5:  … The feature vector (300 speech features for each utterance) is input into each of the eight sub-neural networks [i.e. low-level features]. The output from each sub-network is a value (v1,v2,. . .,v8) [i.e. the activation value transfer relations are determined with a chain associative activation process.], representing the likelihood that the utterance corresponds to that sub-network’s emotion [i.e. the activation value transfer relations are determined with a chain associative activation process.]…)

The Wang and Nic references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing multimodal user inputs for intelligent response systems using machine learning techniques as disclosed by Wang with the method of information processing emotion-related features in user speech inputs using machine learning models as disclosed by Nic.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Wang and Nic in order to recognize emotion related data in user speech input using neural networks (Nic, Sec. 1 Introduction); Doing so helps aids and helps improve speech understanding as emotion recognition systems for speech could serve as a kind of ‘emotional translator’. Emotions are often portrayed differently in different cultures and languages. A method of translating emotions, in addition to words, between languages can help improve international communication, (Nic, Sec. 1 Introduction).

	Regarding claim 3, the rejection of claim 2 is incorporated and Wang in combination with Nic teaches the method for establishing a general-purpose artificial intelligence according to claim 2, wherein the S1 comprises: S 1.1, using different demand symbols, award/penalty symbols and emotion symbols in the built-in demand system, the built-in award/penalty system and the built-in emotion system to represent different demand types, award/penalty types and emotion types, and establishing a proper range for each demand type; (Symbols as captured input parameters depicted in Fig. 12A-12D, and in 0104-0115: With reference to FIG. 12A, an interaction inten­tion computing processor 804 may derive an interaction intention probability combination 1212 [i.e. using different demand symbols, award/penalty symbols and emotion symbols in the built-in demand system, the built-in award/penalty system and the built-in emotion system to represent different demand types, award/penalty types and emotion types, …], based on input parameters including semantic data 348, focus 1210, inter­active context 344, scenario content 342, and domain knowl­edge data 352 obtained from a domain knowledge database or map. The domain knowledge database or map provides concepts and examples in a field, and an association or a relationship between the concepts and examples… Based on user intention rules 1214 obtained from a user intention rule database, affective intention probability combination 1208, interaction intention probability combi- nation 1212, and personalization information 336, a user intention filter 1216 may obtain a user intention probability combination represented by a joint probability distribution matrix… For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Based on pre-processed data, a user intention [0111] Emotion state [represent different … and emotion type] 1218A: neutral (0.1), tired (0.5),  sad (0.4); 
[0112] Focus 1220A [represent different demand types, …]: meeting (0. 1), play music (0.5),  and headache (0.4); 
[0113] Interactive context 1222A for affective intention: (null); 
[0114] Semantic data 1224A [i.e. represent different demand types…,]: today, meeting, headache, and play music; 
[0115] Scenario content 1226A: time (6:50), and place (office); and 
….: the reward penalty captured, in 0073-0074: …he formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data (emotion-related data, emotion state [i.e. represent different … emotion types,], and/or semantic data [i.e. represent different demand types …]), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. represent different … award/penalty types …] (to determine the ultimate purpose of an affective interaction session, e.g., when chatting with a robot, the longer the conversation is, the higher the reward function is). In such embodiments, a well-trained model may be able to formulate an affective and interaction strategy and derive an affective command therefrom directly based on user' s various inputs. In such embodiments, user intention computing processor 206 may be configured as a recessive part within the state conversion distribution function; Examiner notes the use of the probability is consider claimed establishing a proper range between 0-100% or 0-1 as the probability value range)
and S1.2, according to actual demand values and a proper range corresponding the demand symbols, assigning activation values to the corresponding demand symbols by a preset program; (formulator as claimed preset program and probability as assigned activation values for each session, in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data [i.e. according to actual demand values and a proper range corresponding the demand symbols, assigning activation values to the corresponding demand symbols by a preset program] (emotion-related data, emotion state, and/or semantic data) [i.e. according to actual demand values and a proper range corresponding the demand symbols], a collection of actions (normally referring to instructions), state conversion distribution function (the probability [i.e. … assigning activation values to the corresponding demand symbols by a preset program] of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose… Generator 210 is used in a later stage of an affective interaction session, where it interacts with the user directly and conveys generated affec­tive expression 310 to the user as a response to a previous emotion communication 102. Affective expression 310 may possibly invoke the user to make more emotion representa­tion, which may lead to the start of another session of affective interaction [i.e. assigning activation values to the corresponding demand symbols by a preset program]; And probability values capture for each type data set as  claimed … assigning activation values to the corresponding demand symbols by a preset program depicted in Fig. 12B-D.)
and according to the activation values of the demand symbols, assigning activation values to corresponding award/penalty symbols and activation values to corresponding emotion symbols by the preset program. (in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data [i.e. assigning activation values to corresponding award/penalty symbols and activation values to corresponding emotion symbols by the preset program.] (emotion-related data, emotion state, and/or semantic data) [i.e. … according to the activation values of the demand symbols], a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose… Generator 210 is used in a later stage of an affective interaction session, where it interacts with the user directly and conveys generated affec­tive expression 310 to the user as a response to a previous emotion communication 102. Affective expression 310 may possibly invoke the user to make more emotion representa­tion, which may lead to the start of another session of affective interaction.)
	Examiner notes claimed systems as processor(s) having executable code for executing executable instructions, in Wang 0141.
	
Regarding claim 4, the rejection of claim 2 is incorporated and Wang in combination with Nic teaches the method for establishing a general-purpose artificial intelligence according to claim 2, wherein the S2 comprises: storing a preset demand, award/penalty and emotion symbols and representative low-level features thereof in a memory according to a simultaneous storage method, and the S2 further comprises: (Storing as claimed as depicted in Fig. 12B-D, n 0104-0115: With reference to FIG. 12A, an interaction inten­tion computing processor 804 may derive an interaction intention probability combination 1212 [i.e. storing a preset demand, award/penalty and emotion symbols and representative low-level features thereof in a memory according to a simultaneous storage method, …], based on input parameters including semantic data 348, focus 1210, inter­active context 344, scenario content 342, and domain knowl­edge data 352 obtained from a domain knowledge database or map. The domain knowledge database or map provides concepts and examples in a field, and an association or a relationship between the concepts and examples… Based on user intention rules 1214 obtained from a user intention rule database, affective intention probability combination 1208, interaction intention probability combi- nation 1212, and personalization information 336, a user intention filter 1216 may obtain a user intention probability combination represented by a joint probability distribution matrix… For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Based on pre-processed data, a user intention [0111] Emotion state [storing a … emotion symbols and representative low-level features thereof in a memory according to a simultaneous storage method] 1218A: neutral (0.1), tired (0.5),  sad (0.4); 
[0112] Focus 1220A [storing a preset demand… and representative low-level features thereof in a memory according to a simultaneous storage method]: meeting (0. 1), play music (0.5),  and headache (0.4); 
[0113] Interactive context 1222A for affective intention: (null); 
[0114] Semantic data 1224A [i.e. storing a preset demand… and representative low-level features thereof in a memory according to a simultaneous storage method]: today, meeting, headache, and play music; 
[0115] Scenario content 1226A: time (6:50), and place (office); And the reward penalty captured, in 0073-0074: … The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data (emotion-related data, emotion state [i.e. storing a preset demand, … and emotion symbols and representative low-level features thereof in a memory according to a simultaneous storage method]), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. storing … award/penalty…  thereof in a memory according to a simultaneous storage method] (to determine the ultimate purpose of an affective interaction session, e.g., when chatting with a robot, the longer the conversation is, the higher the reward function is)… )
S2.1, simulating similarity, adjacency and repeatability relations between information to {WEIZH-21061-USPT/01474710v1}99establish instinct knowledge; wherein the instinct knowledge includes a set of symbols that are preset for the machine, and activation value transfer relations are established between the set of symbols and the award/penalty symbols of the machine; the instinct knowledge further includes a relation network and a memory that are preset for the machine. (in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information [i.e. wherein the instinct knowledge includes a set of symbols that are preset for the machine] as references, including user intention, to match with a certain strategy [i.e. wherein the instinct knowledge includes a set of symbols… the instinct knowledge further includes a relation network and a memory that are preset for the machine]. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data [i.e. S2.1, simulating similarity, adjacency and repeatability relations between information to {WEIZH-21061-USPT/01474710v1}99establish instinct knowledge.] (emotion-related data, emotion state, and/or semantic data) [i.e. activation value transfer relations are established between the set of symbols], a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. and activation value transfer relations are established between the set of symbols and the award/penalty symbols of the machine] (to determine the ultimate purpose… Generator 210 is used in a later stage of an affective interaction session, where it interacts with the user directly and conveys generated affec­tive expression 310 to the user as a response to a previous emotion communication 102. Affective expression 310 may possibly invoke the user to make more emotion representa­tion, which may lead to the start of another session of affective interaction.; Examiner notes sematic information includes symbols that  refers to the meaning of the data; and symbols associated with each data type depicted in Fig. 12B-D)

Regarding claim 16, the rejection of claim 2 is incorporated and Wang in combination with Nic teaches the method for establishing a general-purpose artificial intelligence according to claim 2, wherein the machine selects low-level features according to activation values; and establishes the expectation models, establishes the expectation model sequences, searches for related award/penalty information, establishes the response path, optimizes the response path and executes the response path according to the activation value transfer relations of the selected low-level features. ((in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model [i.e. wherein the machine selects low-level features according to activation values; and establishes the expectation models, establishes the expectation model sequences, searches for related award/penalty information, …] through reinforcement learning based on a collection of status data [i.e. wherein the machine selects low-level features according to activation values; and establishes the expectation models, establishes the expectation model sequences, searches for related award/penalty information, establishes the response path, optimizes the response path and executes the response path according to the activation value transfer relations of the selected low-level feature] (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function [i.e. …, establishes the response path, optimizes the response path and executes the response path according to the activation value transfer relations of the selected low-level feature] (to determine the ultimate purpose… Generator 210 is used in a later stage of an affective interaction session, where it interacts with the user directly and conveys generated affec­tive expression 310  [i.e. wherein the machine selects low-level features according to activation values; and establishes the expectation models, establishes the expectation model sequences, searches for related award/penalty information, establishes the response path, optimizes the response path and executes the response path according to the activation value transfer relations of the selected low-level feature] to the user as a response to a previous emotion communication 102. Affective expression 310 may possibly invoke the user to make more emotion representa­tion, which may lead to the start of another session of affective interaction.; Examiner notes sematic information includes symbols that  refers to the meaning of the data; and symbols associated with each data type depicted in Fig. 12B-D).

Claims 5-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Nic in further view of Han et al. (NPL: “Speech emotion recognition using deep neural network and extreme learning machine”, hereinafter ‘Han’).

Regarding claim 5, the rejection of claim 2 is incorporated and Wang in combination with Nic teaches the method for establishing a general-purpose artificial intelligence according to claim 2, wherein the S3 comprises: S3.1, extracting, by the machine, low-level features from the input information with prioritizing overall features within an attention range according to an attention mechanism; (in 0094-0095: After receiving multiple input parameters, includ­ing receiving (1102) an interactive context, receiving (1104) emotion-related data, and receiving (1106) a scenario con­tent, the user intention computing processor (e.g., user intention computing processor 206 of FIGS. 3A and 3C) may analyze (1108) an interaction sequence, extract (1110) a focus, and extract (1112) semantic information. When analyzing (1118) the interaction sequence, the processor aims to analyze the sequence [i.e. extracting, by the machine, low-level features from the input information with prioritizing overall features within an attention range according to an attention mechanism] of user's emotion-related data, when there is more than one possible emotion… When extracting (1110) a focus (e.g., the user' s attention or focus of interest) from emotion-related data, the processor aims to determine a weight of certain information for an intention identification process in order to facilitate a selection process in identifying user' s intention… Also for text emotion-related data, in some other embodiments, the focus extraction can be combined with processing of semantic data or intention identification in an encoder-decoder model [i.e. attention range according to an attention mechanism] to formulate an attention model [i.e. extracting, by the machine, low-level features from the input information with prioritizing overall features within an attention range according to an attention mechanism]….)
S3.2, storing, by the machine, the extracted low-level features; S3.3, assigning, by the machine, initial activation values to the low-level features stored in the S3.2;  and S3.4, selecting, by the machine, low-level features with high activation values, and combining the same into an expectation model; (as depicted in Fig. 12B-D, in 0106-0136: For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Session A may be processed based on Bayesian networks as illustrated in FIG. 128. Based on pre-processed data [S3.2, storing, by the machine, the extracted low-level features; S3.3, assigning, by the machine, initial activation values to the low-level features stored in the S3.2], a user intention computing processor 206 may obtain probability combinations for the following variables or parameters [i.e. and S3.4, selecting, by the machine, low-level features with … activation values, and combining the same into an expectation model;]:… Processor 206 obtains the probability combination of interactive context 1222B for affective intention from affective interaction 1234A of FIG. 12B, and the probability combination of interactive context 1228B for interaction intention from interaction intention 1236A of FIG. 12B…; Examiner notes that the initial data are captured from the historical data and then updated based on user sessions, that is used update probability distribution data as the associated claimed activation values.; And in 0138: In some embodiments, the processor may be imple­mented based on machine learning to identify user' s inten­tion. As for interaction intentions, by learning [i.e. and S3.4, selecting, by the machine, low-level features with … activation values, and combining the same into an expectation model] the past emotion-related data and its matching interaction intentions, the processor may obtain a learning model of such matching rules.)
wherein, in the S3, the machine propagates the activation values in the iterative relation network according to a chain associative activation method; and the associative activation method employs adjacency activation, similarity activation, and strong memory activation. (in 0106-0136: For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Session A may be processed based on Bayesian networks as illustrated in FIG. 128. Based on pre-processed data, a user intention computing processor 206 may obtain probability combinations for the following variables or parameters:… Processor 206 obtains the probability combination [i.e. and the associative activation method employs adjacency activation, similarity activation, and strong memory activation.] of interactive context 1222B for affective intention from affective interaction 1234A of FIG. 12B, and the probability combination of interactive context 1228B for interaction intention from interaction intention 1236A of FIG. 12B…; And in 0138: In some embodiments, the processor may be imple­mented based on machine learning to identify user' s inten­tion. As for interaction intentions, by learning [i.e. wherein, in the S3, the machine propagates the activation values in the iterative relation network according to a chain associative activation method;] the past emotion-related data and its matching [i.e. and the associative activation method employs adjacency activation, similarity activation, and strong memory activation] interaction intentions, the processor may obtain a learning model of such matching rules…)
	While Wang teaches the use of a Bayesian Network to compute feature activation values for selecting the low level features used to determine user intentions in an interactive session. Wang and Nic do not expressly teach selecting low level features with high activation values. 
Han teaches selecting low level features with high activation values. (in Sec. 3.3: Given the sequence of probability distribution over the emotion states generated from the segment-level DNN, we can form the emotion recognition problem as a sequence classification problem, i.e., based on the unit (segment) information,)… The features fk1 , fk2 , fk3 correspond to the maximal, minimal and mean of segment-level probability of the kth emotion over the utterance, respectively. The feature fk4 is the percentage of segments which have high probability of emotion k [i.e. selecting low level features with high activation values]…)
The Wang, Nic, and Han references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing multimodal user inputs for intelligent response systems using machine learning techniques as collectively disclosed by Wang and Nic with the method of information processing emotion-related features in user speech inputs using machine learning models as disclosed by Han.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Han, Nic, and Wang in order to recognize emotion related data in user speech input by computing probability distribution of emotion related features using  neural networks (Han, Abstract); Doing so helps aids and helps to construct utterance-level features from segment-level probability distribution to effectively learn emotional information from low-level features to help improve the accuracy of the speech recognition algorithm, (Han, Abstract).

Regarding claim 6, the rejection of claim 5 is incorporated and Wang in combination with Nic and Han teaches the method for establishing a general-purpose artificial intelligence according to claim 5, wherein in the S3, the machine is restricted to not propagating a reverse activation value within a preset time period in one chain activation process after an activation value is transferred between two low-level features. (as depicted in Figs. 12B-D joint probability of linked features as claimed value transferred restricted to not propagating a reverse activation value, in 0106-0136: For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Session A may be processed based on Bayesian networks as illustrated in FIG. 128. Based on pre-processed data, a user intention computing processor 206 may obtain probability combinations [i.e. wherein in the S3, the machine is restricted to not propagating a reverse activation value within a preset time period in one chain activation process after an activation value is transferred between two low-level features.] for the following variables or parameters:… Processor 206 obtains the probability combination of interactive context 1222B for affective intention from affective interaction 1234A of FIG. 12B, and the probability combination of interactive context 1228B for interaction intention from interaction intention 1236A of FIG. 12B…;)

Regarding claim 9, the rejection of claim 5 is incorporated and Wang in combination with Nic and Han teaches the method for establishing a general-purpose artificial intelligence according to claim 5, further comprising: S5, establishing, by the machine, a response path; S6, executing, by the machine, the response path; and S7, updating, by the machine, the iterative relation network. (in 0072-0073: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP)[i.e. establishing, by the machine, a response path]  model through reinforcement learning based  on a collection of status data (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action)[i.e. updating, by the machine, the iterative relation network], reward function [i.e. S6, executing, by the machine, the response path] (to determine the ultimate purpose…)

Regarding claim 14, the rejection of claim 9 is incorporated and Wang in combination with Nic and Han teaches the method for establishing a general-purpose artificial intelligence according to claim 9, wherein the S6 comprises: S6.1, iteratively expanding, by the machine, each segment of the response path into a low-level driver command sequence according to an order of execution; S6.2, establishing, by the machine, appropriate low-level driver command parameters through attribute experience generalization; (As depicted in Figs 12B-D input parameters data stabled through experience generalization, in 0106-0136: For example, as illustrated in FIGS. 128 through 12D, each of which is a flowchart illustrating an exemplary user intention identification process based on Bayesian networks… Session A may be processed based on Bayesian networks as illustrated in FIG. 128. Based on pre-processed data [i.e. wherein the S6 comprises: S6.1, iteratively expanding, by the machine, each segment of the response path into a low-level driver command sequence according to an order of execution], a user intention computing processor 206 may obtain probability combinations for the following variables or parameters:… Processor 206 obtains the probability combination  of interactive context 1222B for affective intention from affective interaction 1234A of FIG. 12B, and the probability combination of interactive context 1228B for interaction intention from interaction intention 1236A of FIG. 12B…; And in 0138: In some embodiments, the processor may be imple­mented based on machine learning to identify user' s inten­tion. As for interaction intentions, by learning the past emotion-related data and its matching interaction intentions, the processor may obtain a learning model of such matching rules [i.e. S6.2, establishing, by the machine, appropriate low-level driver command parameters through attribute experience generalization]…; Examiner notes that the user intention data is captured as a sequence process over processing sessions, in 0072-0073: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) [i.e. wherein the S6 comprises: S6.1, iteratively expanding, by the machine, each segment of the response path into a low-level driver command sequence according to an order of execution] model through reinforcement learning based  on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action [i.e. wherein the S6 comprises: S6.1, iteratively expanding, by the machine, each segment of the response path into a low-level driver command sequence according to an order of execution]), reward function (to determine the ultimate purpose…)
and S6.3, executing, by the machine, the response path; wherein, during the execution of the response path by the machine, when there is a new input information, the machine identifies the input information again, and establishes a response path, optimizes the response path and executes the response path in an updated workspace. (in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session [i.e. wherein, during the execution of the response path by the machine, when there is a new input information, the machine identifies the input information again, and establishes a response path, optimizes the response path and executes the response path in an updated workspace] of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose…where it interacts with the user directly and conveys generated affec­tive expression 310 to the user as a response to a previous emotion communication 102. Affective expression 310 may possibly invoke the user to make more emotion representa­tion, which may lead to the start of another session [i.e. and S6.3, executing, by the machine, the response path; wherein, during the execution of the response path by the machine, when there is a new input information, the machine identifies the input information again, and establishes a response path, optimizes the response path and executes the response path in an updated workspace] of affective interaction.)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub. No. 2021/0191506, hereinafter ‘Wang’) in view of Huang et al. (NPL: “A Brain-Inspired Motion Learning in Recurrent Neural Network With Emotion Modulation”, hereinafter ‘Huang’).

Regarding claim 7, the rejection of claim 1 is incorporated and Wang teaches the method for establishing a general-purpose artificial intelligence according to claim 1, wherein the step S4 of establishing an iterative relation network for representing knowledge comprises: (Emotion Recognizers as claimed relation network, in 0058: With reference to FIG. 7, emotion recognizer 204 may be configured with different capabilities based on the different forms of emotion-related data 302 [i.e. wherein the step S4 of establishing an iterative relation network for representing knowledge comprises: updating, by the machine, a memory library], such as a text emotion recognizer 702 to recognize text emotion-related data 312, a voice emotion recognizer 704 to recognizer voice emotion-related data 314, a facial expression emotion rec­ognizer 706 to recognize facial expression data 316, a gesture emotion recognizer 708 to recognize gesture emo­tion-related data 318, and a physiological emotion recog­nizer 710 to recognize physiological emotion-related data 320.)
updating, by the machine, a memory library; storing, by the machine, the input low-level features into the memory library according to a simultaneous storage method, wherein 25low-level features with adjacency in storage time have adjacency in storage space; (in 0072: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time [i.e. updating, by the machine, a memory library; storing, by the machine, the input low-level features into the memory library according to a simultaneous storage method, wherein 25low-level features with adjacency in storage time have adjacency in storage space], formulator 208 may produce intermittent affective commands at a defined time interval [i.e. storage time have adjacency in storage space] according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose…)
each low-level feature is stored along with a memory value and an activation value; an initial memory value of a low-level feature stored for the first time is positively correlated with an activation value when the low-level feature is stored; the machine updates memory values of activated low-level features in original memory library, and an increment of the memory values is 30positively correlated with the activation values when the update occurs; (in 0072-0073: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time [i.e. the machine updates memory values of activated low-level features in original memory library, and an increment of the memory values is positively correlated with the activation values when the update occurs;], formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function [i.e. each low-level feature is stored along with a memory value and an activation value; an initial memory value of a low-level feature stored for the first time is positively correlated with an activation value when the low-level feature is stored] (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose…)
the memory values of all the low-level features in the memory library decrease over time; and the activation values of all the low-level features in the memory library decrease over time. (in in 0072-0074: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session [i.e. the memory values of all the low-level features in the memory library decrease over time; and the activation values of all the low-level features in the memory library decrease over time. ] of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose… interaction session, e.g., when chatting with a robot, the longer the conversation is, the higher the reward function is). In such embodiments, a well-trained model may be able to formulate an affective and interaction strategy and derive an affective command therefrom directly based on user' s various inputs. In such embodiments, user intention computing processor 206 may be configured as a recessive [i.e. i.e. the memory values of all the low-level features in the memory library decrease over time; and the activation values of all the low-level features in the memory library decrease over time] part within the state conversion distribution function… )
While Wang teaches the use of the recessive as a component for shrinking the probability function for the low-level features, Wang does not expressly teach the use of decreasing probability distribution values. 
Huang expressly teaches the use of decreasing probability distribution values, in (in Sec. D: In this section, the emotional valence is related to the entropy of the rewards over time. Entropy in statistical mechanics is a measure of how concentrated a probability distribution. Assume the change of rewards in a speciﬁed time period is subject to a probability distribution p(x) on a space X, and its entropy is 
    PNG
    media_image2.png
    79
    394
    media_image2.png
    Greyscale
 … We thus deﬁne the valence of agent as a decreasing function [i.e. the memory values of all the low-level features in the memory library decrease over time; and the activation values of all the low-level features in the memory library decrease over time] of the estimation of entropy of the rewards over time. )
The Wang and Huang references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing multimodal user inputs for intelligent response systems using machine learning techniques as disclosed by Wang with the method of information processing emotion-related features using machine learning models as disclosed by Huang.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Huang and Wang in order to  establish emotion-modulated learning rule for training recurrent neural network (Huang, Abstract); Doing so helps to enable emotion-based methods that are able to control the arm with higher accuracy and a faster learning rate, (Huang, Abstract).

Regarding claim 8, the rejection of claim 7 is incorporated and Wang in combination with Huang teaches the method for establishing a general-purpose artificial intelligence according to claim 7, wherein there is any one of adjacency, repeatability, and similarity relation between a low-level feature that transfers out an activation value and a low-level feature that receives the activation value. (in 0072-0073: …For dynamic emotion-related data, even though emo­tion state 304 may vary from time to time within a defined period of time, formulator 208 may produce intermittent affective commands at a defined time interval  according to the varying emotion state 304 or only produce one affective command for the current affective interaction session until the change of emotion state 304 reaches a threshold value and trigger a new session of affective interaction computing… Formulator 208 may use semantic information  as references, including user intention, to match with a certain strategy. The formulator 208 may then derive an affective command based on the strategy. In some other embodiments, affective strategy formulator 208 may be implemented to build a Markov decision process (MOP) model through reinforcement learning based [i.e. wherein there is any one of adjacency, repeatability, and similarity relation between a low-level feature that transfers out an activation value and a low-level feature that receives the activation value] on a collection of status data  (emotion-related data, emotion state, and/or semantic data), a collection of actions (normally referring to instructions), state conversion distribution function (the probability of user' emotion state to change after a certain action), reward function (to determine the ultimate purpose…)


Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10 include the allowable elements disclosing elements in the highlighted claim limitations: “…the activation values of the low-level features fades over an existence time; and when a activation value is lower than a preset threshold, a low-level feature corresponding to the activation value exits the workspace of the machine; S5.2, establishing expectation model sequences; the machine combines the expectation models in S3.4 into expectation model sequences that include a temporal order and a spatial order; S5.3, updating, by the machine, the workspace by using the expectation model sequences with the chain associative activation process, … S5.5, determining, by the machine, achieving of activated award information and avoiding of activated penalty information as a response target, and establishing a response path to achieve the target by simulating past experience in segments; and further identifying, by the machine, the input information to establish a response path when the machine cannot establish a response path satisfying requirements of the award/penalty information; and S5.6, optimizing, by the machine, the response path.”
Wang teaches claimed emotion-modulated machine learning and interactive system for processing user inputs and establishing information retrieval and processing techniques for machine provided feedback/responses. Wang teaches computing probability values to monitor emotion-related activity related to the user input and modeling the data using relational models and Markov decision process using reinforcement learning to enable the use of a reward function for determining response paths for the processed user input data. 
Kimura et al.  (NPL: “Reinforcement learning by stochastic hill climbing on discounted reward”): teaches feature selection strategy based on dependency between selected features in a given time step when the environment features are unknown using reinforcement learning.
Niv et al. (NPL: “Reinforcement learning in multidimensional environments relies on attention mechanisms”): teaches the decaying of the low-level features that are not selected over a learning period and forgotten over -time in a reinforcement learning model with decay parameters.
In summary, the references made of record, fail to disclose the required claimed technical features as recited by the claim 10 limitations noted above. Therefore claims 10 are considered allowable.
Claims 11-13 would be allowable because it is dependent on claim 10.


Conclusion
Examiner notes that claims were considered under 101 and were found eligible in light of the limitation “wherein, S3 comprises: S3.1, extracting, by the machine, low-level features from the input information, storing the low-level features into a memory according to a simultaneous storage method, searching for related low-level features in the memory, and establishing an expectation model to identify the input information” that is interpreted in light of application’s specification paragraphs 0092-0093, the is directed to the process of establishing a machine learning method for using low level features to establish similar thinks where the model lacks details. Thus, thus the claim as whole are considered directed towards solving a problem in computer technology, See MPEP 2106.05(a)(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/               Examiner, Art Unit 2129